Title: From John Adams to Benjamin Stoddert, 6 September 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy Sept 6th 1800

The inclosed letters from Mr H. G. Otis Mr. James Sheafe in favor of Mr. George Boyd were brought to me yesterday by himself. He is a very genteel young man, a fine figure & person & well bred as far as I could perceive. His ancestors were honorable & his connections are respectable. If you know of no objection I know of none to making him a lieutenant. If you have anything to urge against that I hope you will find nothing against continueing him a midshipman & ordering him into service on the first opportunity.
With sincere regard
